                    Case 2:20-cv-00372-RAJ Document 6 Filed 03/19/20 Page 1 of 1
                                                 U.S. DISTRICT COURT
                                             Western District of Washington
                                                  Pro Se Registration Form
                                       For the Electronic Case Filing System (CM/ECF)
                                    Please complete a form for each case you have before the Court.
                                                           All fields are required.
 Check One:
     Please register me to receive service of documents and notice of electronic filings to my email*
     via the Court's electronic filing system (CM/ECF). This option does not allow me to file documents
     electronically. I will continue to file documents in paper with the Court.

     Please register me to file documents electronically** and receive service of documents and
     notice of electronic filings to my email* via the Court's electronic filing system (CM/ECF).
     By signing the agreement to file your documents electronically through CM/ECF, you waive your
     ability to file your documents in paper form over the counter or through the mail.

 Name:     Gabriella Kertesz                                                           Case No: 20-CV-00372               BAT

 E-mail Address:   gaboca@gmail.com                                                   Phone no:     425-243-2287

     9702 1st Ave NW Seattle WA 98117
Address:


 s/ Gabriella Kertesz      3/19/2020
      Signature (Type an "s/" and your name, or print and sign)                                 Date signed

* By registering for electronic service, you waive your right to receive service of documents by first class
mail, according to Federal Rule Civil Procedure 5(b)(2)(E). You will be sent a Notice of Electronic Filing
via e-mail. Upon receipt of this notice, you are permitted one "free look" at the document by clicking on
the hyperlinked document number. The one "free look" will expire 15 days from the date the notice
was sent. After the "free look" is used or expires, the document can only be accessed through PACER
(Public Access to Court Electronic Records). It is required that you establish a PACER – Case Search
Only account, by visiting the PACER website. PACER is an automated system that allows an individual to
view, print, and download documents for a nominal fee.
**By registering for electronic filing, you must familiarize yourself with and follow rules and procedures of
the Court, such as the Federal Rules, Local Rules, and the Electronic Filing Procedures.

To Email This Form: Save a copy of this form to your computer and then send it as an
attachment to: cmecfreg@wawd.uscourts.gov.
                                                    Submit by Email


To Mail This Form: Print and mail to: Clerk, U.S. District Court, Western District of Washington,
ATTN: ECF Registration, 700 Stewart Street, Suite 2310, Seattle, WA, 98101.

PACER Registration: You are also required to request CM/ECF access via pacer.gov. Review the Pro Se
Registration Instructions for step-by-step guidance. You will receive email confirmation of your
registration when it is processed.

For assistance, please contact the CM/ECF Support at (206)370-8440, then press Option 2 (Seattle area),
(866)323-9293, then press Option 2 (Outside Seattle area) or email us at: cmecf@wawd.uscourts.gov.
                                                                               WAWD - ECF Registration Form for Pro Se Filers (Revised
                                                                               01/27/2020)
